Case 1:19-cv-01136-APM Document 40 Filed 05/21/19 Page 1 of 4

Duane Morley Cox:
1199 Cliffside Dr.
Logan, Utah 84321
Ph: 801-755-3578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FAFEEFEEEE EE EEEEEET ELTA EEEEEEEFELELEFEEEEEEEE EEE EE EEE EEE EEEEE EEE

+

Donald J. Trump, et. al + Civil Action No. 1:19-cv-1136
+
Plaintiffs +

+ Petition For Delay Of Decision
Committee On Oversight And Reform +
Defendants :
FHEEEEEEAL EAL EAEEFEEEEEFAFEFEFEFELEFEEAEEEEPEEEE EEE EEE EEE EEE EE

NOW COMES, Duane Morley Cox, Pro Se and files this Petition For Delay
Of Decision in the above action.

From what information is available, it appears that the Court may be ona
course to render its decision before the Court accepts and the Parties and Court can
consider my concerns in my proposed Amicus Brief.

This would in my humble opinion be an injustice to those of us who believe in
President Trump. This because at oral arguments as summarized by Margaret
Taylor, 15 May 2019 @ www.lawfareblog.com that:

1, There may have been no discussion of 18 USC Section 4 which seems to me a
plain admission by Congress that the proper venue for consideration of Mr. Cohen’s

allegations would be an investigation/prosecution as appropriate by the

Executive/Judicial branches, not Congress, and may therefore be dispositive in _

—_ ITT <>
i RECEIVED
f Mail Room

MAY 21 208

 

Pg1

 

 

 

Angela b. Caesar, Clerk of Court :
TLS. Distriet Court, istrict of Columbia
Case 1:19-cv-01136-APM Document 40 Filed 05/21/19 Page 2 of 4

favor of Plaintiffs arguments, and

2. There may have been no discussion at all concerning President Trump’s
“Absolute Immunity” to what amounts to harrassment of President Trump about
personal affairs having nothing to do with his tenure in office such that it impairs
or detracts, if not destroys, his ability to deal with issues which the voters elected
him to dovote his full attention to - as held by the U.S. Supreme Court.

“The President’s unique status under the Constitution distinguishes him
from other executive officials {Citations Omitted]. Because of the singular
importance of the President’s duties, diversion of his energies ... would raise
unique risks to the effective functioning of government. As is the case with
prosecutors and judges for whom absolute immunity now is established — a
President must concern himself with matters likely to “arouse the most
intense feelings.” Pierson v. Ray, 386 U.S. at 554. Yet, as our decisions have
recognized, it is in precisely such cases that there exists the greatest public
interest in providing an official “the maximum ability to deal fearlessly and
impartially with” the duties of his office. Ferri v. Ackerman, 444 U.S. 193,
203 (1979). This concern is compelling where the officeholder must make the
most sensitive and far-reaching decisions entrusted to any official under our
Constitutional system. {Citations Omitted} Nor can the sheer prominence of
the President’s office be ignored. In view of the visibility of his office and the
effect of the actions on countless people, the President would be an easily
identifiable target for suits ... {Citations Omitted} Cognizance of this personal
vulnerability frequently could distract a President from his public duties, to
the detriment of not only the President and his office but also the Nation that
the Presidency was designed to serve.” Nixon v. Fitzgerald, 457 U.S. 731 @
750 - 753

From which the Court must consider whether or not the circumstance before
the Court is such that the distractions involved with the consequences of the subject
Subpoena warrant the imposition of “Absolute Immunity” where the U.S. Supreme
Court has also held that:

“The existence of alternative remedies and deterrents establish that absolute

immunity will not place the President above the law [Footnote Omitted]. For
Pg 2
Case 1:19-cv-01136-APM Document 40 Filed 05/21/19 Page 3 of 4

the President, as for judges and prosecutors, absolute immunity merely

precludes a particular private remedy for alleged misconduct in order to

advance compelling public ends.” Id., @ 758

Thus, where the reporting by Margaret Taylor indicated that the parties
have until the 18" to provide all of their information and arguments, but the Court
cannot issue an order allowing me to file my brief until the 24" (14 days after being
served), it seems like my opinions will never see the light of day. So, I sincerely
appologize for perhaps “jumping the gun”, but this is an issue vital to all who voted
to elect the President Trump to solve problems which have confronted our Nation,
without resolution, for far too long.
Relief Sought:

It is respectively requested that full fair consideration be given to my brief

before a decision is reached by this Court.

Sincerely:
4h rir Friar, Ce
AOA Are r 2
Duane Morley Cox, eke a
1199 Cliffside Dr.

Logan, Utah 84321
Ph: 801-755-3578

Dated: 5/17/2019

Pg 3
Case 1:19-cv-01136-APM Document 40 Filed 05/21/19 Page 4 of 4

Certificate Of Service

th

I, Duane Morley Cox, Pro Se, does hereby swear that on 12 May 2019, that I

did serve a true and correct copy of the attached Petition For Delay Of Decision to

the below listed parties by first class mail, postage pre-paid.

Clerk

U.S. District Court (Original Plus Adv. Fax)

District of Columbia

Room 1225 “*

333 Constitution Avenue N.W.
Washington D.C. 20001

Fax: 202-354-3524

Legal Office

Mazars USA LLP
135 West 50 Street
New York, NY 10020

House Committee on Oversight and Reform
2157 Rayburn House Office Building

Washington, D.C. 20515

Stefan C. Passantino

Michael Best & Freiedrich LLP
1000 Maine Ave. SW, Ste. 400
Washington, D.C. 20024

fritters Yl wink [net

Duane Morley Cox, Py Se

Patrick Strawbridge

Consovoy McCarthy Park PLLC
Ten Post Office Square

8 Floor South PMB #706
Boston, MA 02109

William S. Consovoy

Cameron T. Norris

Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, VA 22201

1? thus 2 & $4

Date
